United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3669
                         ___________________________

                            Simon Velasquez Cansinos,

                              lllllllllllllllllllllPetitioner,

                                            v.

             Loretta E. Lynch, Attorney General of the United States,

                             lllllllllllllllllllllRespondent.
                                      ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: September 6, 2016
                              Filed: October 5, 2016
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

       Guatemalan citizen Simon Velasquez-Cansinos petitions for review of an order
of the Board of Immigration Appeals upholding an immigration judge’s denial of his
application for withholding of removal. After careful consideration, we conclude that
substantial evidence in the record as a whole supports the agency’s determination that
Velasquez-Cansinos failed to establish a clear probability of persecution in Guatemala
due to a protected ground. See Ezeagwu v. Mukasey, 537 F.3d 836, 839 (8th Cir.
2008). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                      ______________________________




                                     -2-